DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea (10-2018-0096846) on 8/20/18. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/23/19 and 12/4/19.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-10 and 16-17 are objected to because of the following informalities:  
In claim 8, line 5 change “and” to - - or - -.
In claim 9, line 3 change “and” to - - or - -.
In claim 10, line 3 change “and” to - - or - -.
In claim 16, line 3 change “and” to - - or - -.
In claim 16, “silicon germanium” is listed twice.
In claim 17, line 5 change “and” to - - or - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20140080741; references to English translation; “Choi”) in view of Lee et al. (U.S. 5,869,881; “Lee”).
Regarding claims 1 and 11, Choi discloses a method comprising:
Forming a first semiconductor layer (101, Fig. 1) of a first type on a substrate (100, Fig. 1);
Forming a second semiconductor layer (102, Fig. 1) of a second type on the first semiconductor layer;
Forming a third semiconductor layer (103, Fig. 1) of the first type on the second semiconductor layer ([0043]).
Yet, Choi does not disclose forming a polysilicon layer of the first type on the third semiconductor layer.  However, Lee discloses forming a polysilicon layer (26, Fig. 4K) of a first type between an emitter semiconductor layer (28, Fig. 4K) of the first type and a metal electrode (29, Fig. 4K) (col 6, lines 48-52, 37-41).  This has the advantage of increasing current gain of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Choi with forming a polysilicon layer of the first type on a third semiconductor layer, as taught by Lee so, as to increase device performance.
Regarding claim 2, Choi discloses forming an insulting layer (200, Fig. 1) electrically separating an active semiconductor region of the first to third semiconductor layers (101-103, Fig. 1); and forming a first metallic layer (301, Fig. 1) electrically connected to the first semiconductor layer (101, Fig. 1) and a second metallic layer (302, Fig. 1) electrically connected to the third semiconductor layer (26, Fig. 4K) ([0045]).  Lee discloses the polysilicon layer (26, Fig. 4K) is electrically connected to the upper [third] semiconductor layer (28, Fig. 4K).
Regarding claim 3, Choi discloses valence band energies of the first and third semiconductor layers are lower than a valence band energy of the second semiconductor layer, and a conduction band energy of the second semiconductor layer is higher than conduction band energies of the first and third semiconductor layers when the first and third semiconductor layers are formed of an N-type, and the second semiconductor layer is formed of a P-type ([0049]-[0050]).  Lee discloses the polysilicon layer is formed of an N-type (col 6, lines 48-52, 37-41).
Yet, Choi and Lee do not explicitly disclose the valence band energy of the polysilicon layer is lower than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is higher than that of the polysilicon layer.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that the valence band energy of the polysilicon layer is lower than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is higher than that of the polysilicon layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Choi discloses valence band energies of the first and third semiconductor layers are higher than a valence band energy of the second semiconductor layer, and a conduction band energy of the second semiconductor layer is lower than conduction band energies of the first and third semiconductor layers when the first and third semiconductor layers are formed of a P-type, and the second semiconductor layer is formed of an N-type ([0055]).  Lee discloses the polysilicon layer 
Yet, Choi and Lee do not explicitly disclose the valence band energy of the polysilicon layer is higher than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is lower than that of the polysilicon layer.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that the valence band energy of the polysilicon layer is higher than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is lower than that of the polysilicon layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Choi discloses the first and third semiconductor layers are formed to have energy band gaps larger than an energy band gap of the second semiconductor layer ([0049]).  Yet, Choi and Lee do not explicitly disclose the polysilicon layer has an energy band gap larger than that of the second semiconductor layer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that the polysilicon layer has an energy band gap larger than that of the second semiconductor layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Regarding claim 8, Choi discloses the first and third semiconductor layers are formed using at silicon or silicon germanium ([0049]).  Lee discloses the polysilicon layer is formed using silicon (col 6, lines 48-52).
Regarding claim 9, Choi discloses the substrate includes at least one of a silicon wafer, a strained silicon wafer, a germanium wafer, a strained germanium wafer, and a silicon germanium wafer ([0042]).
Regarding claim 10, Choi discloses the substrate includes at least one of a silicon on insulator wafer, a strained silicon on insulator wafer, a germanium on insulator wafer, a strained germanium on insulator wafer, or a silicon germanium on insulator wafer ([0042]).
Regarding claim 12, Choi discloses a device comprising:
A first semiconductor layer (101, Fig. 1) of a first type on a substrate (100, Fig. 1);
A second semiconductor layer (102, Fig. 1) of a second type on the first semiconductor layer;
A third semiconductor layer (103, Fig. 1) of the first type on the second semiconductor layer ([0043]).
Yet, Choi does not disclose a polysilicon layer of the first type on the third semiconductor layer.  However, Lee discloses a polysilicon layer (26, Fig. 4K) of a first type between an emitter semiconductor layer (28, Fig. 4K) of the first type and a metal electrode (29, Fig. 4K) (col 6, lines 48-52, 37-41).  This has the advantage of increasing current gain of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Choi with a polysilicon 
Regarding claim 13, Choi discloses forming an insulting layer (200, Fig. 1) electrically separating an active semiconductor region of the first to third semiconductor layers (101-103, Fig. 1); and forming a first metallic layer (301, Fig. 1) electrically connected to the first semiconductor layer (101, Fig. 1) and a second metallic layer (302, Fig. 1) electrically connected to the third semiconductor layer (26, Fig. 4K) ([0045]).  Lee discloses the polysilicon layer (26, Fig. 4K) is electrically connected to the upper [third] semiconductor layer (28, Fig. 4K).
Regarding claim 14, Choi discloses valence band energies of the first and third semiconductor layers are lower than a valence band energy of the second semiconductor layer, and a conduction band energy of the second semiconductor layer is higher than conduction band energies of the first and third semiconductor layers when the first and third semiconductor layers are formed of an N-type, and the second semiconductor layer is formed of a P-type ([0049]-[0050]).  Lee discloses the polysilicon layer is formed of an N-type (col 6, lines 48-52, 37-41).
Yet, Choi and Lee do not explicitly disclose the valence band energy of the polysilicon layer is lower than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is higher than that of the polysilicon layer.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that the valence band energy of the polysilicon layer is lower than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is higher than that of the  In re Aller, 105 USPQ 233.
Regarding claim 15, Choi discloses valence band energies of the first and third semiconductor layers are higher than a valence band energy of the second semiconductor layer, and a conduction band energy of the second semiconductor layer is lower than conduction band energies of the first and third semiconductor layers when the first and third semiconductor layers are formed of a P-type, and the second semiconductor layer is formed of an N-type ([0055]).  Lee discloses the polysilicon layer is formed the same type as the upper [third] semiconductor (col 6, lines 48-52, 37-41).
Yet, Choi and Lee do not explicitly disclose the valence band energy of the polysilicon layer is higher than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is lower than that of the polysilicon layer.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select materials such that the valence band energy of the polysilicon layer is higher than that of the second semiconductor layer and the conduction band energy of the second semiconductor layer is lower than that of the polysilicon layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Choi discloses the first and third semiconductor layers are formed using at silicon or silicon germanium ([0049]).  
Regarding claim 17, Choi discloses the substrate includes at least one of a silicon wafer, a strained silicon wafer, a germanium wafer, a strained germanium wafer, and a silicon germanium wafer, silicon on insulator wafer, a strained silicon on insulator wafer, a germanium on insulator wafer, a strained germanium on insulator wafer, or a silicon germanium on insulator wafer ([0042]).
Regarding claim 18, Choi discloses a device comprising:
A semiconductor layer (101-103, Fig. 1) formed at an emitter region ([0043]).
Yet, Choi does not disclose a polysilicon layer formed on the semiconductor layer.  However, Lee discloses a polysilicon layer (26, Fig. 4K) between an emitter semiconductor layer (28, Fig. 4K) and a metal electrode (29, Fig. 4K) (col 6, lines 48-52, 37-41).  This has the advantage of increasing current gain of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Choi with a polysilicon layer on the semiconductor layer, as taught by Lee so, as to increase device performance.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20140080741; references to English translation; “Choi”) as modified by Lee et al. (U.S. 5,869,881; “Lee”) as applied to claim 1 above, and further in view of Yamauchi et al. (U.S. 5,409,843; “Yamauchi”).
Regarding claim 5, Choi discloses the first and third semiconductor layers are formed through an ion implantation ([0048]).  Lee discloses polysilicon layer is doped (col 6, lines 48-52) but does not disclose it is by an ion implantation process.  However, Yamauchi discloses doping a polysilicon layer by ion implantation (col 3, lines 39-44).  .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20140080741; references to English translation; “Choi”) as modified by Lee et al. (U.S. 5,869,881; “Lee”) as applied to claim 1 above, and further in view of König et al. (U.S. 5,096,844; “König”).
Regarding claim 6, Choi and Lee disclose the first and third semiconductor layers are formed through an epitaxial growth or a selective epitaxial growth ([0048]).  Lee discloses depositing a polysilicon layer (col 6, lines 48-52) but does not disclose it is by an epitaxial growth process.  However, König discloses depositing a polysilicon layer using an epitaxial growth process (col 3, lines 13-16).  This has the advantage of forming a high quality film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Choi and Lee with depositing the polysilicon layer by an epitaxial growth process, as taught by König, so as to form a high quality polysilicon layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812